Citation Nr: 1712513	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic right ankle sprains, prior to April 16, 2015 and beginning May 1, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1987, as well as from August 1990 to April 1991 and from January 2008 to December 2008.
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2016, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication. 

In a September 2016 rating decision, the RO granted the Veteran's claim for special monthly compensation based on housebound criteria being met effective April 16, 2015 to May 1, 2016, and a temporary 100 percent rating for his chronic right ankle sprain effective April 16, 2015, with a 10 percent rating effective May 1, 2016, following convalescence.  As such, the Board has recharacterized the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent VA examinations in January 2010, April 2014 and July 2016, an addendum VA opinion to determine the severity of the Veteran's service connected condition is necessary.

In May 2016, the Board noted that the issue of entitlement to a temporary 100 percent rating for convalescence had been raised in the record in a May 28, 2015, statement but had not at that time been adjudicated by the AOJ.  The Board referred the issue to the AOJ for appropriate action.  In addition, the Board remanded the issue currently on appeal as it was found to be inextricably intertwined with the temporary 100 percent claim.  

In addition, the Board found that in light of the Veteran's reports of surgery on his ankle which necessitated the temporary 100 percent rating, that pertinent records existed that VA had not obtained or attempted to obtain.  

Subsequently additional VA treatment records were added to the record and in July 2016, a new VA examination was obtained.  However, it does not appear that this examination is in compliance with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, on remand a new examination with range of motion testing conducted pursuant to Correia should be obtained.  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Furthermore, the Court ruled that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the examination should conduct such testing as well. 

Finally given the time that will pass during the processing of this remand, updated treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertinent to the Veteran's claim on appeal.  All reasonable attempts should be made to obtain such records.  
2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his disability and, after obtaining any necessary authorization, obtain all identified records not previously of record.  

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right ankle disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's right ankle disorder, to include detailed findings regarding any surgical scars.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right ankle disorder on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right ankle throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of any ankylosis of the ankle or subastragalar or tarsal joints, malunion of the os calcis or astragalus or astragalectomy or associated symptomatology. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




